carol diane gray petitioner v commissioner of internal revenue respondent docket no 27849-09l filed date p moved for interlocutory appeal pursuant to sec_7482 of an order dismissing for lack of jurisdiction on account of an untimely petition that portion of the case seeking review under sec_6330 of r’s determina- tion to proceed with collection actions held p’s contention that the period in which to file a petition for review of a collection action determination under sec_6330 affecting the underlying tax_liability is the this opinion supplements our previously filed opinion 138_tc_295 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v gray jamie united_states tax_court reports day period provided in sec_6213 rather than the 30-day period provided in sec_6330 does not demonstrate a substantial ground for difference of opinion within the meaning of sec_7482 held further p has failed to show that an immediate appeal from the order may materially advance the ultimate termination of this litigation within the meaning of sec_7482 consequently p’s motion will be denied jonathan p decatorsmith for petitioner john spencer hitt for respondent supplemental opinion gale judge in an opinion previously issued in this case 138_tc_295 we held that we lacked jurisdiction to review respondent’s determination to proceed with certain collection actions set forth in a notice_of_determination issued to petitioner notice_of_determination because the petition was untimely not having been filed within days of the notice_of_determination as required by sec_1 d the notice_of_determination had deter- mined that respondent could proceed with a lien and a levy to collect unpaid income_tax reported as due by petitioner on untimely joint returns filed for and and assessed by respondent pursuant to sec_6201 petitioner had challenged the underlying tax_liabilities at her hearing provided pursuant to sec_6330 and the notice_of_determination abated a portion of the income_tax assessment for each of and the notice also abated the sec_6651 additions to tax that had been assessed pursuant to sec_6665 for each taxable_year at issue in accordance with our opinion we issued an order dismissal order dis- missing this case for lack of jurisdiction insofar as it con- cerned review of the determination to proceed with the collec- tion actions challenged in the petition petitioner now seeks an interlocutory appeal of the dismissal order pending all section references are to the internal_revenue_code_of_1986 in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure in addition we held that the petition was timely for purposes of our jurisdiction to review respondent’s failure to abate interest under sec_6404 and that further proceedings were necessary to determine whether we had jurisdiction under sec_6015 to determine the appropriate relief available to petitioner under sec_6015 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v gray jamie gray v commissioner before the court is petitioner’s motion for certification of question for appeal wherein she seeks an amendment to the dismissal order to include a statement allowing an interlocu- tory appeal petitioner asserts in her motion that the adjustments made in the notice_of_determination to her federal_income_tax liabilities for the years at issue constitute deficiency determinations that entitle her to a 90-day period for filing a petition with this court for review of a deficiency deter- mination see sec_6213 rather than the 30-day period for filing a petition for review of a collection action determina- tion under sec_6330 see sec_6330 petitioner asks us to certify for immediate appeal the issue whether defi- ciency procedures instituted during a sec_6330 hearing have a day or day period for timely filing peti- tions to the tax_court for review respondent filed an objec- tion to petitioner’s motion i sec_7482 in general sec_7482 provides that a u s court_of_appeals upon a timely request by a party to litigation in this court may permit an immediate appeal of an interlocutory_order of this court when it contains a statement that a controlling question of law is involved with respect to which there is a substantial ground for difference of opinion and that an immediate appeal from that order may materially advance the ultimate termination of the litigation see also rule a accordingly this court may certify an interlocu- tory order for immediate appeal if we conclude that a controlling question of law is involved substantial grounds for a difference of opinion are present as to that question of law and an immediate appeal may materially advance the ultimate termination of the litigation see sec_7482 91_tc_74 new york football giants inc v commissioner tcmemo_2003_28 each of these requirements must be met before we certify an interlocutory_order for immediate appeal see kovens v commissioner t c pincite the proper application of sec_7482 requires bal- ancing of the policies favoring interlocutory appeals-ie avoidance of wasted trial and harm to litigants-against the verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v gray jamie united_states tax_court reports policies underlying the so-called final judgment rule that is avoidance of piecemeal litigation and dilatory and harassing appeals kovens v commissioner t c pincite our certifi- cation of an interlocutory_order for an immediate appeal is an exceptional measure that we employ sparingly see gen signal corp subs v commissioner 104_tc_248 aff ’d on other grounds 142_f3d_546 2d cir kovens v commissioner t c pincite see also 437_us_463 as we stated in kovens interlocutory orders should be granted only in exceptional cases kovens v commissioner t c pincite citing u s c c a n such an approach reflects a strong policy in favor of avoiding piecemeal review see id we decline to certify the dismissal order for interlocutory appeal we are not persuaded that there are substantial grounds for a difference of opinion regarding the applicable petitioning period or that the interlocutory appeal will mate- rially advance the ultimate termination of the litigation we explain our reasoning below ii whether substantial grounds for a difference of opinion are present as to the question of law petitioner contends that there is a substantial basis for a difference of opinion on the issue of the period for filing a petition with this court for review of a determination under sec_6330 when it affects a taxpayer’s underlying tax_liability petitioner contends that sec_6330 does not explicitly state whether a determination concerning the tax- payer’s underlying tax_liability must be appealed to the tax_court within the 30-day period provided in that section in petitioner’s view different periods for filing a petition for tax_court review apply depending on the issues raised in the sec_6330 hearing such as interest abatement see gray v commissioner t c pincite spousal relief see 119_tc_191 or as in this case the underlying tax_liability petitioner asserts that allowing only days to file a petition when the underlying tax_liability is properly at issue frustrates congressional intent to allow taxpayers sufficient time to evaluate their position con- cerning the underlying tax_liability we disagree verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v gray jamie gray v commissioner generally the substantial ground for difference of opinion test is interpreted by the courts to involve questions that present serious and unsettled legal issues kovens v commissioner t c pincite citing 337_us_541 the law con- cerning the period for filing a petition under sec_6330 involving review of the underlying tax_liability is not unsettled for a taxpayer seeking review of a determination under sec_6320 or sec_6330 sec_6330 provides that the petition must be filed with the tax_court within days of the determination regardless of whether the underlying tax_liability is at issue as we stated in gray v commis- sioner t c pincite the statutory scheme of sec_6330 clearly contemplates that the underlying tax_liability may be challenged in designated circumstances in a sec_6330 proceeding and requires the determination to consider such a challenge when properly made see sec_6330 b how- ever the statute does not distinguish between determinations where the underlying tax_liability is properly at issue and those where it is not the same 30-day period to appeal the determination applies across the board see sec_6330 some of the arguments petitioner advances in her motion warrant further discussion petitioner contends that con- gress is silent as to whether or not underlying liability issues discussed and ultimately determined during the course of a cdp hearing are governed by the 90-day filing period applicable to deficiency determinations under u s c sec_6213 we disagree there is no gap in the statute con- cerning the period for filing a petition for review of a sec_6330 determination concerning an underlying tax_liability under sec_6330 if a taxpayer has timely requested a hearing he may raise at the hearing any relevant issue relating to the unpaid tax including in designated cir- cumstances challenges to the existence or amount of the underlying tax_liability sec_6330 if the taxpayer chal- lenges the underlying tax_liability as permitted under sec_6330 t he determination by an appeals officer under this subsection shall take into consideration the issues raised under sec_6330 which include any challenge to the underlying tax_liability raised by the taxpayer sec_6330 the foregoing determination is then subject_to judicial review as provided in section verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v gray jamie united_states tax_court reports d the person may within days of a determina- tion under this section appeal such determination to the tax_court and the tax_court shall have jurisdiction with respect to such matter emphasis added the statute leaves no room for an alternate petitioning period as petitioner sug- gests citing the fact that petitioning periods greater than days are triggered when a taxpayer raises a claim in a sec_6330 proceeding for spousal relief days or interest abatement days petitioner suggests that a similar prin- ciple should apply in the case of a challenge to the under- lying tax_liability and trigger the 90-day petitioning period applicable to deficiency determinations since adjustments to the underlying tax_liability in petitioner’s view constitute deficiency determinations petitioner’s comparison of underlying tax_liability deter- minations in a sec_6330 proceeding to those covering spousal relief or interest abatement is misplaced however when a taxpayer raises in a sec_6330 proceeding a claim for spousal relief under sec_6015 or interest abatement under sec_6404 the internal_revenue_code provides separate and independent bases besides sec_6330 for tax_court jurisdiction to review the commissioner’s determinations concerning relief namely sec_6015 and sec_6404 respectively the statutory petitioning periods provided for those independent grants of tax_court jurisdiction accordingly apply see gray v commissioner t c pincite interest abatement raymond v commissioner t c pincite spousal relief by contrast both the taxpayer’s entitlement to dispute the underlying tax_liability -which in a sec_6330 collection proceeding is necessarily an already assessed tax or penalty -and the tax court’s jurisdiction to review the commissioner’s deter- mination concerning the liability are derived entirely from sec_6330 but for that section a taxpayer liable for an assessed income_tax generally could dispute it only by paying it and instituting suit for a refund see generally sec_7422 u s c sec_1346 the 30-day petitioning period provided in sec_6330 is thus the exclusive statutorily prescribed petitioning period for tax_court review of a determination concerning an underlying tax verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v gray jamie gray v commissioner underlying tax_liability as those terms are employed in sec_6330 moreover petitioner’s contention that the adjustments made in the notice_of_determination to the income_tax liabil- ities for and and to the additions to tax for all years constitute deficiency determinations is in clear con- flict with the statutory definition of a deficiency a defi- ciency is a fundamental term of art in tax_procedure it is defined in sec_6211 for all internal_revenue_code pur- poses as follows sec_6211 definition of a deficiency a for purposes of this title in the case of income taxes imposed by subtitle a the term deficiency means the amount by which the tax imposed by subtitle a exceeds the excess of- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assess- ment as a deficiency over- the amount of rebates as defined in subsection b made simply put a deficiency in income_tax generally exists where the amount of tax imposed by subtitle a of the code exceeds the amount of tax shown by the taxpayer on his return when the secretary or_his_delegate the commis- sioner determines that a deficiency exists he is author- ized to send a notice of such deficiency to the taxpayer sec_6212 and the taxpayer is entitled generally within days thereafter to petition the tax_court for a redeter- mination of that deficiency sec_6213 for the years at issue in this case no deficiency was ever determined by respondent that is respondent has at no point ever asserted that the amounts of tax imposed by sub- title a for these years are greater than those petitioner reported on her returns instead respondent assessed the income_tax at issue for these years in the amounts reported as due by petitioner and her former spouse on late-filed joint returns without resort to the deficiency procedures of sec_6212 and sec_6213 see sec_6201 likewise the addi- the period i sec_150 days where the notice is addressed to a person out- side the united_states sec_6213 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v gray jamie united_states tax_court reports tions to tax under sec_6651 and were also sum- marily assessed by respondent without resort to the defi- ciency procedures as he is authorized to do pursuant to sec_6665 in short these additions to tax did not give rise to a deficiency as defined for internal_revenue_code purposes the assessed but unpaid income_tax and additions to tax for the years at issue constitute an underlying tax_liability for each year as that term is used in sec_6330 because they are amounts owe d pursuant to the tax laws that are the subject of the commissioner’s collection activities see 130_tc_44 but they are not deficiencies for internal_revenue_code purposes and the sec_6330 notice_of_determination action to reduce or eliminate them in no way constitutes a deficiency determination these liabilities and the notice_of_determination action with respect to them simply cannot be fitted within the parameters of sec_6212 and sec_6213 con- sequently the 90-day petitioning period provided in sec_6213 has no application to them any claim to the contrary ignores the definition of a deficiency that underlying presumably the more circumscribed 30-day petitioning period for tax_court review of sec_6330 determinations concerning underlying tax_liabilities reflects congressional recognition liabilities represent assessed taxes whereas deficiencies do not as assessed taxes the liabilities making up the underlying tax_liability have already been accorded the various preassessment proce- dural that congress deemed appropriate including the 90-day petitioning period for tax_court review in the case of taxes eligible for deficiency procedures in safeguards tax the notice_of_determination abated all of the sec_6651 additions to tax at issue we find it unnecessary to consider whether in the event peti- tioner’s petition had been timely with respect to respondent’s collection ac- tion determinations under sec_6330 there would have been a justiciable issue to review concerning the additions to tax see 126_tc_1 as no deficiencies were ever determined with respect to the years at issue the additions to tax at issue would not have been eligible for defi- ciency procedures by virtue of sec_6214 see 118_tc_22 in the case of income_tax and other taxes eligible for deficiency proce- dures they may be assessed-and therefore become part of an underlying verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v gray jamie gray v commissioner any event the statutorily prescribed review provided for deficiency determinations and for determinations under sec_6330 of challenged underlying tax_liabilities are not equivalent cf 125_tc_14 tax_court review of underlying tax_liability in sec_6330 proceeding does not satisfy taxpayer’s right to a defi- ciency proceeding to establish the liability petitioner’s suggestion that they be treated as equivalent is contrary to the statute the fault in petitioner’s reasoning is perhaps best illus- trated by the anomalous results it produces the underlying tax_liabilities that were adjusted in this case consist of income_tax reported as due on returns that respondent assessed pursuant to sec_6201 -ie without defi- ciency procedures-and additions to tax under sec_6651 that respondent likewise was entitled to assess under sec_6665 without resort to deficiency procedures that is to say in both instances congress concluded that deficiency procedures were not warranted to establish these liabilities yet petitioner would have us interpret sec_6330 so that we extend the 90-day petitioning period for defi- ciency determinations to two categories of tax_liabilities that congress expressly decided did not warrant deficiency proce- dures and the problem does not stop there the phrase underlying tax_liability encompasses other taxes that are not eligible for deficiency procedures such as for example employment_taxes imposed by subtitle c of the internal rev- enue code see salazar v commissioner tcmemo_2008_38 aff ’d 338_fedappx_75 2d cir and sec_6702 tax_liability -only after the commissioner has mailed a notice of defi- ciency to the taxpayer’s last_known_address extending to him a 90-day or 150-day period for petitioning the tax_court for review secs further in these circumstances the taxpayer may challenge underlying tax_liabilities that have been the subject of a properly addressed notice_of_deficiency only if the taxpayer can show that he did not receive the no- tice of deficiency sec_6330 see kuykendall v commissioner 129_tc_77 tatum v commissioner tcmemo_2003_115 our jurisdiction to review the commissioner’s determination to proceed with collection of these two categories of tax_liabilities as underlying tax_liabilities in a sec_6330 proceeding is well established see 122_tc_1 taxpayer-reported tax assessed pursu- ant to sec_6201 downing v commissioner t c pincite sec_6651 additions to tax assessed pursuant to sec_6665 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v gray jamie united_states tax_court reports frivolous_return penalties see callahan v commissioner t c pincite yet under petitioner’s theory adjustments to these taxes in a sec_6330 proceeding would likewise entitle the taxpayer to the 90-day petitioning period intended for deficiency determinations in summary we conclude petitioner has not shown that there are any substantial grounds for a difference of opinion concerning the petitioning period applicable to determina- tions under sec_6330 affecting the underlying tax_liability iii whether an immediate appeal would materially advance the ultimate termination of the litigation we also conclude that an immediate appeal would not materially advance the ultimate termination of the litigation within the meaning of sec_7482 petitioner con- tends that in the interest of judicial economy this court should hear all justiciable issues at the same time after the u s court_of_appeals for the seventh circuit remands the case to the tax_court for further proceedings however an immediate appeal would produce two litigation tracks for substantively intertwined issues in addition petitioner already has two cases raising the identical issue pending before the court_of_appeals see gray v commissioner docket no 27850-09l date appeal filed 7th cir date gray v commissioner docket no 3260-08l date appeal filed 7th cir date accordingly our holding concerning the untimeliness of the petition in this case for purposes of review pursuant to sec_6330 does not fall within the exceptional category of cases contemplated by congress when enacting sec_7482 and we conclude that the requirements for an interlocutory appeal have not been met verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v gray jamie gray v commissioner to reflect the foregoing an order denying petitioner’s motion will be issued f verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v gray jamie
